UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2015 or ¨ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to COMMISSION FILE NUMBER 0-28720 (Exact Name of Registrant as Specified in its Charter) DELAWARE 73-1479833 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 200 Friberg Parkway, Westborough, Massachusetts 01581 (Address of Principal Executive Offices) (Zip Code) (617) 861-6050 (Registrant’s Telephone Number, Including Area Code) Securities registered under Section 12(b) of the Act: None Securities registered under Section 12(g) of the Act: Common Stock, $0.001 Par Value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo þ Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Largeacceleratedfiler o Accelerated Filer o Non-accelerated filer o Smallerreportingcompany þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ The aggregate market value of the common stock held by non-affiliates of the registrant based on the last sale price of such stock as reported by the Over-the-Counter Bulletin Board on June 30, 2015 (the last business day of the Registrant's most recently completed second fiscal quarter) was approximately $9,263,614 As of March 30, 2016, the registrant had 10,989,608 shares of Common Stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE No documents are incorporated by reference into this Annual Report except those Exhibits so incorporated as set forth in the Exhibit Index PAID, INC. FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2015 TABLE OF CONTENTS PART I PAGE Item 1. Business 1 Item 1A. Risk Factors 4 Item 1B. Unresolved Staff Comments 11 Item 2. Properties 11 Item 3. Legal Proceedings 11 Item 4. Mine Safety Disclosure 11 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer 12 Purchases of Equity Securities Item 6. Selected Financial Data 13 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 7A. Quantitative and Qualitative Disclosure about Market Risk 18 Item 8. Financial Statements and Supplementary Data 18 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 18 Item 9A. Controls and Procedures 18 Item 9B. Other Information 23 PART III Item 10. Directors, Executive Officers and Corporate Governance 23 Item 11. Executive Compensation 25 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 27 Item 13. Certain Relationships and Related Transactions and Director Independence 27 Item 14. Principal Accountant Fees and Services 28 PART IV Item 15. Exhibits and Financial Statement Schedules 29 Signatures 30 Exhibit Index 53 -i- Table of Contents PART I Forward Looking Statements This Annual Report on Form 10-K contains certain forward-looking statements (within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934) regarding the Company and its business, financial condition, results of operations and prospects. Words such as "expects," "anticipates," "intends," "plans," "believes," "seeks," "estimates", "could", "may", "should", "will", "would", and similar expressions or variations of such words are intended to identify forward-looking statements in this report. Additionally, statements concerning future matters such as the development of new services, technology enhancements, purchases of equipment, credit arrangements, possible changes in legislation and other statements regarding matters that are not historical are forward-looking statements. Although forward-looking statements in this Annual Report reflect the good faith judgment of the Company's management, such statements can only be based on facts and factors currently known by the Company. Consequently, forward-looking statements are inherently subject to risks, contingencies and uncertainties, and actual results and outcomes may differ materially from results and outcomes discussed in this Annual Report. Although the Company believes that its plans, intentions and expectations reflected in these forward-looking statements are reasonable, the Company can give no assurance that its plans, intentions or expectations will be achieved. For a more complete discussion of these risk factors, see Item 1A, "Risk Factors". For example, the Company's ability to achieve positive cash flow and to become profitable may be adversely affected as a result of a number of factors that could thwart its efforts. These factors include the Company's inability to successfully implement the Company's business and revenue model, higher costs than anticipated, the Company's inability to sell its products and services to a sufficient number of customers, the introduction of competing products by others, the Company's inability to complete development of its core products, the failure of the Company's operating systems, and the Company's inability to increase its revenues as rapidly as anticipated. If the Company is not profitable in the future, it will not be able to continue its business operations. Except as required by applicable laws, we do not intend to publish updates or revisions of any forward-looking statements we make to reflect new information, future events or otherwise.Readers are urged to review carefully and to consider the various disclosures made by the Company in this Annual Report, which attempts to advise interested parties of the risks and factors that may affect our business, financial condition, results of operations and prospects. Item 1. Business Overview PAID, Inc. (the “Company” or “PAID”) was incorporated in Delaware on August9, 1995.The Company's main web address is located at www.paid-corp.com,which offers updated information on various aspects of our operations.Information contained in the Company's website shall not be deemed to be a part of this Annual Report.The Company's principal executive offices are located at 200 Friberg Parkway, Westborough, Massachusetts 01581, and the Company's telephone number is (617) 861-6050. We file annual reports on Form 10-K, quarterly reports on Form 10-Q, and current reports on Form 8-K with the Securities and Exchange Commission (the “SEC”). These reports, any amendments to these reports, proxy and information statements and certain other documents we file with the SEC are available through the SEC's website atwww.sec.gov or free of charge on our website as soon as reasonably practicable after we file the documents with the SEC. The public may also read and copy these reports and any other materials we file with the SEC at the SEC's Public Reference Room at treet, NE, Washington, D.C. 20549. You may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. -1- Table of Contents Our Business AuctionInc Software.AuctionInc is a suite of online shipping and tax management tools assisting businesses with e-commerce storefronts, shipping solutions, tax calculation, inventory management, and auction processing.The application was designed originally to reduce overhead costs for auction sales, but over time the functionality and core business is strictly focused on real-time carrier calculated shipping rates and tax calculations. The product does have tools to assist with other aspects of the fulfillment process, but the main purpose of the product is to provide accurate shipping and tax calculations and packaging algorithms that provide customers with the best possible shipping and tax solutions. The AuctionInc system was originally designed to assist and improve just the Company's sales, but management realized that there was a need for an order management system for individuals and businesses that sell on the Internet, specifically at auctions and sites with multiple sellers.In 2000 the Company's technology team focused its attention on the core fundamental piece of the system called the Shipping Calculator.The Company recognized the potential importance of the calculator and filed for a patent before launching it to the public in April 2002.The Company obtained its first patent on the shipping calculator in January 2008, the second patent in April 2011, the third patent in January 2013, the fourth patent in August 2013 and a fifth patent in January 2014.One additional patent is pending.The product is modular based and we continue to develop new tools and products for its customers. BeerRun Software.BeerRun Software is a brewery management and Alcohol and Tobacco Tax and Trade Bureau tax reporting software.Small craft brewers can utilize the product to manage brewery schedules, inventory, packaging, sales and purchasing.Tax reporting can be processed with a single click and is fully customizable by state or providence.The software is designed to integrate with QuickBooks accounting platforms by using our powerful sync engine.We currently offer two versions of the software BeerRun and BeerRun Light which excludes some of the enhanced features of BeerRun without disrupting the core functionality of the software.Additional features include Brewpad and Kegmaster and can be added on to the base product.Craft brewing is on the rise in the United States and we feel that there is a large potential to grow this portion of our business. SpiritRun is a product of BeerRun and is designed specifically for distilleries.This product was recently released and we feel that there with additional marketing and visibility in the distillery industry.SpiritRun has the right core resources to be a valuable tool in distilleries around the United States. Business Strategy Our mission is to grow our product lines and services related to our shipping and tax calculators as well as our brewery management products. Our strategy during 2015 was to develop our shipping calculator line of products by providing accurate real-time shipping rates for multiple shopping cart platforms available on the internet.These products are built on our web service API (Application Process Interface) and are available as a stand-alone product for single sellers or integrators. Our development of new integrations with third party shopping carts such as X-Cart5, Ready, WP eCommerce and JigoShop have contributed significantly to the growth of AuctionInc in 2015.Additionally we feel that there are a large number of cart platforms offered via the Word Press channel that are in need of our shipping calculator technologies. -2- Table of Contents Our business plan takes into consideration the growth of online shopping cart platforms available on the internet and the weakness of their native functionality with regard to the shipping calculators.AuctionInc’s complex packaging algorithms and ability to calculate comparative rates is a beneficial partner to any one of the new and legacy carts available.Identification and development of the fastest growing cart platforms has been and will continue to be our primary focus for integrations in 2015 and beyond. With the number of small craft breweries in excess of 4,000 in the United States we recognize there needs to be a product that allows brewers to manage their operations and integrate the results into QuickBooks.BeerRun Light was launched in November 2015 to further assist smaller and start-up breweries with the management of their operations.The new product provides all of the core functionality without many of the advanced features of the parent product.The success of BeerRun Light continues to grow and is becoming a significant part of the BeerRun line of products. The business strategy described above is intended to enhance our opportunities in the online e-commerce market.However, there are a number of factors that may impact our plans and inhibit our success.See “Risk Factors” included in Item 1A.Therefore, we have no guarantees and can provide no assurances, that our plans will be successful. Marketing and Sales Successful branding of our corporate identity and services is the key to our success.We changed our name to PAID, Inc. at the end of 2003 and continue to use AuctionInc.com as its primary identifier.BeerRun as a brand was in existence prior to our purchase and we have continued to market and recognize the value of the product. The Company will continue to market AuctionInc and BeerRun throughout 2016 and beyond.Based on experience with existing partnerships that promote AuctionInc, the Company believes that creating partnerships is an effective marketing tool to promote and encourage new registrations.The new products offered by AuctionInc are most easily viewed in the Word Press repository.As we grow the product line the visibility of our offerings increases and our download rates and success of conversions increases. The Company will continue to seek new partnerships to help grow this line of products.The Company may promote the AuctionInc and BeerRun product lines in trade publications to reach small and midsize companies.Representatives of the Company will attend trade shows, events and conferences to promote BeerRun Software and expand the Company's marketing base. Although we believe that this marketing strategy, if successful, will lead to increased revenues, and attract more users to our site, we have no commitments that our marketing will be successful or our sales will increase.There are a number of factors that may impact our plans and inhibit our success.See “Risk Factors” included in Item 1A.Therefore, we have no guarantees and can provide no assurances that our plans will be successful. Revenue Sources In 2015, our revenues were primarily derived from our shipping calculator services and brewery management software services.We expect that the revenues from these services will continue to grow as we focus on AuctionInc and BeerRun.See “Risk Factors” included in Item 1A.We have no guarantees and can provide no assurances, that our plans will be successful. Competition Our line of AuctionInc shipping calculator software is proprietary.We received five patents related to our online auction shipping and tax calculators which were respectively issued in January 2008, April 2011, January 2013, August 2013 and January 2014 and we have one additional pending patent.On September 16, 2015, the Patent Trial and Appeal Board entered a final ruling that all of these patents (with the exception of the patent that was issued in January 2008) lacked patent eligible subject matter and therefore, the claims of these patents were not valid.The PTAB’s final ruling does not affect the validity of our patent which was issued in January 2008 or our pending patent application. We do not have any other patents for our designs or innovations and we may not be able to obtain copyright, patent or other protection for our proprietary technologies or for the processes developed by our employees.Legal standards relating to intellectual property rights in computer software are still developing and this area of the law is evolving with new technologies.Our intellectual property rights do not guarantee any competitive advantage and may not sufficiently protect us against competitors with similar technology.We believe that our products and other proprietary rights do not infringe on the proprietary rights of third parties.However, there can be no assurance that third parties will not assert infringement claims against us in the future with respect to current or future products or other works of ours.This assertion may require us to enter into royalty arrangements or result in costly litigation. -3- Table of Contents We also utilize free open-source technology in certain areas.Unlike proprietary software, open-source software has publicly available source code and can be copied, modified and distributed with minimal restrictions.We use open source software and technology as well to support the growing social and viral opportunities on the Internet. By using 'best-of-breed' products and tools we can maximize our clients’ opportunities while minimizing our costs, which we are able to pass on to our customers. As with any software product BeerRun is not excluded from the competitive market.There are three or four competitors in the industry all with a unique perspective. The launch of our new offering has helped us maintain a presence in the brewery management industry.Our sales team stays informed with the competition and we have the ability to modify our product as the industry changes. Research and Development Over the past year the Company has made significant progress developing new integrations with e-commerce shopping cart platforms.The Company now employs several developers who are focused on the growth of AuctionInc and its technologies. We currently have a development team enhancing and maintaining the BeerRun platform and we also maintain a relationship with the original designer who we will continue to engage in opportunities that grow the product per the Company’s strategy. Employees As of March 30, 2016, the Company currently has two part time and four full time equivalent employees.We have no collective bargaining agreements and consider the relationship with our employees to be good. Government Regulation We are not currently subject to direct federal, state or local regulation, and laws or regulations applicable to access or commerce on the Internet, other than regulations applicable to businesses generally.However, due to the increasing popularity and use of the Internet and other online services, it is possible that a number of laws and regulations may be adopted with respect to the Internet or other online services covering issues such as user privacy, freedom of expression, pricing, content and quality of products and services, taxation, advertising, intellectual property rights and information security. Item 1A. Risk Factors You should carefully consider the risks and uncertainties described below before deciding to invest in shares of our common stock. If any of the following risks or uncertainties actually occurs, our business, prospects, financial condition and operating results would likely suffer, possibly materially. In that event, the market price of our common stock could decline and you could lose all or part of your investment. Risks Relating to the Company We have experienced significant operating losses. Our business and prospects must be considered in light of the risks, expenses and difficulties that are inherent in our business.The risks include: • our ability to anticipate and adapt to a developing market; • our ability to market, license and enforce our shipping calculator; and • development of equal or superior Internet portals, shipping calculators and related services by competitors. To address these risks, we must, among other things, successfully market our shipping calculators and brewery management solutions , continue to develop new relationships with e-commerce shopping cart providers and craft brewers,maintain our customer base, attract significant numbers of new customers, respond to competitive developments, and continue to develop and upgrade our technologies. We cannot offer any assurances that we will be successful in addressing these risks. We incurred substantial losses each year since 1999.There can be no assurance that we will be profitable in the future. -4- Table of Contents Our capital is limited and we may need additional financing to continue operations. We require substantial working capital to fund our business.If we are unable to obtain additional financing in the amounts desired and on acceptable terms, or at all, or issue stock, we could be required to reduce significantly the scope of our expenditures, which would have a material adverse effect on our business potential and the market price of our common stock.By raising additional funds by issuing equity securities, our shareholders will be further diluted.Based on our cash position as of December31, 2015 we may need additional capital to fund our anticipated operating expenses over the next 12 months.If we require additional funding, there can be no assurances that the financing will be obtained, or if obtained, that funding will be obtained on reasonably acceptable terms. We are unable to guarantee that the marketplace will accept our software products. The software markets are characterized by rapid technological change, frequent new product enhancements, uncertain product life cycles, changes in customer demands and evolving industry standards.Our software products could be rendered obsolete if products based on new technologies are introduced or new industry standards emerge, or if we do not obtain adequate intellectual property protection.We are unable to provide any assurances that the marketplace will accept our software products and services, or that we will be able to provide these products and services at a profit. Our operating results are unpredictable and are expected to fluctuate in the future. You should not rely on the results for any period as an indication of future performance.Our operating results are unpredictable and are expected to fluctuate in the future due to a number of factors, many of which are outside our control.These factors beyond our control include: • our ability to significantly increase our customer base and traffic to our websites, maintain gross margins, and maintain customer satisfaction; • our ability to market and sell our software products; • consumer confidence in encrypted transactions in the Internet environment; • the announcement or introduction of new types of services or products by our competitors; • technical difficulties with respect to customer use of our technologies; • governmental regulation by federal or local governments; and • general economic conditions and economic conditions specific to the Internet and e-commerce. As a strategic response to changes in the competitive environment, we may from time to time make certain service, marketing or supply decisions or acquisitions that could have a material adverse effect on our results of operations and financial condition.In 2015, our revenues were derived from our shipping calculator services, fulfillment services, and brewery management software solutions. The successful operation of our business depends upon the supply of critical technology elements from other third parties, including our Internet service provider and technology licensors. Our operations depend on a number of third parties for Internet/telecom access, delivery services, and software services.We have limited control over these third parties and no long-term relationships with any of them.We rely on an Internet service provider to connect our websites to the Internet.From time to time, we have experienced temporary interruptions in our websites connection and also our telecommunications access.We license technology and related databases from third parties for certain elements of our properties.Furthermore, we are dependent on hardware suppliers for prompt delivery, installation, and service of servers and other equipment to deliver our products and services.Our internally developed software depends on operating system, database and server software that was developed and produced by and licensed from third parties.We have from time to time discovered errors and defects in the software from these third parties and, in part, rely on these third parties to correct these errors and defects in a timely manner.Any errors, failures, interruptions, or delays experienced in connection with these third-party technologies and information services could negatively impact our relationship with users and adversely affect our brand and our business, and could expose us to liabilities to third parties. -5- Table of Contents Our failure to manage growth could place a significant strain on our management, operational and financial resources. Growth places a significant strain on our management, operational and financial resources, and has placed significant demands on our management, which currently includes one executive officer.In order to manage growth, we will be required to expand existing operations, particularly with respect to customer service and development, to improve existing and implement new operational, financial systems, procedures and controls. We have experienced a significant strain on our resources because of: • the need to manage relationships with various technology licensors, advertisers, other websites and services, Internet service providers and other third parties; and • pressures for the continued development of our core of software products. Difficulties we may encounter in dealing successfully with the above risks could seriously harm our operations.We cannot offer any assurance that our current personnel, systems, procedures and controls will be adequate to support our future operations or that management will be able to identify, hire, train, retain, motivate and manage required personnel. Our Company's success still depends upon the continued services of its current management and other relationships. We are substantially dependent on the continued services of our key executive officer, W. Austin Lewis, IV, as President, CEO, and CFO.Mr. Lewis has specialized knowledge and skills with respect to our Company and our operations and relationships with our clients.As a result, if Mr. Lewis were to leave our Company, we could face substantial difficulty in hiring qualified successors and could experience a loss in revenue while any successor obtains the necessary training and experience or builds new relationships.We do not maintain any key person life insurance. Our Company's success will depend on our ability to attract and retain qualified personnel. We believe that our future success will depend upon our ability to identify, attract, hire, train, motivate and retain other highly skilled managerial, accounting, technical consulting, marketing and customer service personnel.We cannot offer assurances that we will be successful in attracting, assimilating or retaining the necessary personnel, and the failure to do so could have a material adverse effect on our business. Our success depends upon market awareness of our brand. Development and awareness of our Company will depend largely on our success in increasing our customer base.To attract and retain customers and to promote and maintain our Company in response to competitive pressures, we may find it necessary to increase our marketing, networking, and advertising budgets and otherwise to increase substantially our financial commitment to creating and maintaining brand loyalty among consumers.We will need to continue to devote substantial financial and other resources to increase and maintain the awareness of our online brands among website users, advertisers and e-commerce entities that we have advertising relationships with through: • web advertising, marketing, and social media; • traditional media advertising campaigns; and • providing a high quality user experience. Our results of operations could be seriously harmed if our investment of financial and other resources, in an attempt to achieve or maintain a leading position in Internet commerce or to promote and maintain our brand, does not generate a corresponding increase in net revenue, or if the expense of developing and promoting our online brands becomes excessive. System failures could result in interruptions in our service, which could harm our business. A key element of our strategy is to generate a high volume of traffic to, and use of, our websites.Accordingly, the satisfactory performance, reliability and availability of these websites, transaction processing systems and network infrastructure are critical to our operating results, as well as our reputation and our ability to attract and retain customers and maintain adequate customer service levels. We periodically have experienced minor systems interruptions, including Internet disruptions.Some of the interruptions are due to upgrading our equipment to increase speed and reliability.During these upgrades the outages have generally lasted less than an hour.Any systems interruptions, including Internet disruptions, which result in the unavailability of our services, could harm our business.In addition to placing increased burdens on our engineering staff, these outages create a large number of user questions and complaints that need to be responded to by our personnel.We cannot offer assurances that: -6- Table of Contents • we will be able to accurately project the rate or timing of increases if any, in the use of our services; • we will be able to expand and upgrade on a timely basis our systems and infrastructure to accommodate increases in the use of these services; • we will have uninterrupted access to the Internet; • we or our suppliers' network will be able to timely achieve or maintain a sufficiently high capacity of data transmission, especially if the customer usage of the services increases. Any disruption in the Internet access to our websites and services or any systems failures could significantly reduce consumer demand for our services, diminish the level of traffic to our websites, impair our reputation and reduce our commerce and advertising revenues. We currently identify vulnerabilities with our communications hardware and computer hardware. Our main servers are cloud based and are located within a third party hosting facility in Michigan with a fail over facility located in Ohio.Our recent upgrade to this facility provides us with the redundancy and stability that is necessary for ongoing continued operations.Our Massachusetts facilities are not protected from flood, power loss, telecommunication failure, break-in and similar events however the equipment located at these offices is not considered critical to our service offerings. As with all servers, our cloud based servers are also vulnerable to computer viruses, physical or electronic break-ins, attempts by third parties to deliberately exceed the capacity of our systems and similar disruptive problems.Computer viruses, break-ins or other problems caused by third parties could lead to interruptions, delays, loss of data or cessation in service to users of our services and products and could seriously harm our business.Our implementation of redundancies minimizes the risk of loss though there are no guarantees. There are certain provisions of Delaware law that could have anti-takeover effects. Certain provisions of Delaware law and our Certificate of Incorporation, and Bylaws could make an acquisition of our Company by means of a tender offer, a proxy contest or otherwise, and the removal of our incumbent officers and directors more difficult.Our Certificate of Incorporation and Bylaws do not provide for cumulative voting in the election of directors.Our Bylaws include advance notice requirements for the submission by stockholders of nominations for election to the Board of Directors and for proposing matters that can be acted upon by stockholders at a meeting. We are subject to the anti-takeover provisions of Section 203 of the Delaware General Corporation Law (the “DGCL”), which will prohibit us from engaging in a “business combination” with an “interested stockholder” for three years after the date of the transaction in which the person became an interested stockholder unless the business combination is approved in a prescribed manner.Generally, a "business combination" includes a merger, asset or stock sale, or other transaction resulting in a financial benefit to the interested stockholder.Generally, an "interested stockholder" is a person who, together with affiliates and associates, owns (or within three years prior to the determination of interested stockholder status, did own) 15% or more of a corporation's voting stock. The existence of this provision would be expected to have an anti-takeover effect with respect to transactions not approved in advance by the Board of Directors, including discouraging attempts that might result in a premium over the market price for the shares of common stock held by stockholders.Section 203 could adversely affect the ability of stockholders to benefit from certain transactions, which are opposed by the Board or by stockholders owning 15% of our common stock, even though such a transaction may offer our stockholders the opportunity to sell their stock at a price above the prevailing market price. Our success is dependent in part on our ability to obtain and maintain proprietary protection for our technologies and processes. Our most important intellectual property relates to the software for our AuctionInc products, our web-hosting services and our research center.We do not have any patents or patent applications for our designs or innovations, except for our patent and pending application with respect to our online auction shipping and tax calculator. We may not be able to obtain copyright, patent or other protection for our proprietary technologies or for the processes developed by our employees.Legal standards relating to intellectual property rights in computer software are still developing and this area of the law is evolving with new technologies.Our intellectual property rights do not guarantee any competitive advantage and may not sufficiently protect us against competitors with similar technology. As part of our confidentiality procedures, we generally enter into agreements with our employees and consultants and limit access to and distribution of our software, documentation and other proprietary information.We cannot offer assurances that the steps we have taken will prevent misappropriation of our technology or that agreements entered into for that purpose will be enforceable.Notwithstanding the precautions we have taken, it might be possible for a third party to copy or otherwise obtain and use our software or other proprietary information without authorization or to develop similar software independently.Policing unauthorized use of our technology is difficult, particularly because the global nature of the Internet makes it difficult to control the ultimate destination or security of software or other data transmitted.The laws of other countries may afford our Company little or no effective protection of its intellectual property.Because our success in part relies upon our technologies, if proper protection is not available or can be circumvented, our business may suffer. -7- Table of Contents Intellectual property infringement claims would harm our business. We may in the future receive notices from third parties claiming infringement by our software or other aspects of our business.Any future claim, with or without merit, could result in significant litigation costs and diversion of resources, including the attention of management, and require us to enter into royalty and licensing agreements, which could have a material adverse effect on our business, results of operations and financial condition.Royalty and licensing agreements, if required, may not be available on terms acceptable to the Company or at all.In the future, we may also need to file lawsuits to enforce our intellectual property rights, to protect our trade secrets, or to determine the validity and scope of the proprietary rights of others.This litigation, whether successful or unsuccessful, could result in substantial costs and diversion of resources, which could have a material adverse effect on our business, results of operations and financial condition. Our success is dependent on licensed technologies. We rely on a variety of technologies that we license from third parties.We also rely on encryption and authentication technology licensed from a third party through an online user agreement to provide the security and authentication necessary to effect secure transmission of confidential information. We cannot make any assurances that these third-party technology licenses will continue to be available to us on commercially reasonable terms.Although no single software vendor licensor provides us with irreplaceable software, the termination of a license and the need to obtain and install new software on our systems would interrupt our operations.Our inability to maintain or obtain upgrades to any of these technology licenses could result in delays in completing our proprietary software enhancements and new developments until equivalent technology could be identified, licensed or developed and integrated.These delays would materially and adversely affect our business, results of operations and financial condition. We may be exposed to liability for content retrieved from our websites. Our exposure to liability from providing content on the Internet is currently uncertain.Due to third party use of information and content downloaded from our websites, we may be subject to claims relating to: • the content and publication of various materials based on defamation, libel, negligence, personal injury and other legal theories; • copyright, trademark or patent infringement and wrongful action due to the actions of third parties; and • other theories based on the nature and content of online materials made available through our websites. Our exposure to any related liability could result in us incurring significant costs and could drain our financial and other resources.We do not maintain insurance specifically covering these claims.Liability or alleged liability could further harm our business by diverting the attention and resources of our management and by damaging our reputation in our industry and with our customers. The Company may be exposed to potential risks relating to our significant deficiencies and material weaknesses in our internal controls over financial reporting. As directed by Section 404 of the Sarbanes-Oxley Act of 2002 (“SOX 404”), the Securities and Exchange Commission adopted rules requiring public companies to include a report of management on the Company's internal control over financial reporting in their annual reports, including Form 10-K.We have identified significant deficiencies and material weaknesses in our internal controls and have taken steps to remediate them as cost-effectively as possible.Based on these significant deficiencies and material weaknesses, investors and others may lose confidence in the reliability of our financial statements and our ability to obtain equity or debt financing could suffer. -8- Table of Contents Risks Associated With Our Industry The market for online services is intensely competitive with low barriers to entry. The market for Internet products and services is very competitive.Barriers to entry are relatively low, and current and new competitors can launch new sites at relatively low costs using commercially available software.We currently or potentially compete with a variety of other companies depending on the type of services offered to customers.These competitors include a number of indirect competitors that specialize in e-commerce shipping calculator solutions or derive a substantial portion of their revenue from e-commerce products and those that specialize in brewery management solutions. It is possible that new competitors or alliances may emerge and rapidly acquire market share.Increased competition is likely to result in reduced operating margins, loss of market share and a diminished brand franchise, any one of which could materially adversely affect our business, results of operations and financial condition.Many of our current and potential competitors have significantly greater financial, marketing, customer support, technical and other resources than the Company.As a result, these competitors may be able provide services on more favorable terms than we can, and they may be able to respond more quickly to changes in customer preferences or to devote greater resources to the development their products than we can. We may be adversely affected by the deterioration in economic conditions, which could affect consumer and corporate spending and our ability to raise capital, and, therefore, significantly adversely impact our operating results. The impact of slowdowns on our business is difficult to predict, but they may result in reductions in new client registrations and our ability to generate revenue.The risks associated with our businesses may become more acute in periods of slowing economy or recession, which may be accompanied by a decrease in e-commerce business. Instability in the financial markets as a result of recession or otherwise, as well as insufficient financial sector liquidity, also could affect the cost of capital and energy suppliers and our ability to raise capital. Our business depends on discretionary consumer and corporate spending.Many factors related to corporate spending and discretionary consumer spending, including economic conditions affecting disposable consumer income such as employment, fuel prices, interest and tax rates and inflation can significantly impact our operating results.Business conditions, as well as various industry conditions, including corporate marketing and promotional spending and interest levels, can also significantly impact our operating results.Negative factors such as challenging economic conditions, public concerns over additional terrorism and security incidents, particularly when combined, can impact corporate and consumer spending and one negative factor can impact our results more than another.There can be no assurance that consumer and corporate spending will not be adversely impacted by economic conditions, thereby possibly impacting our operating results and growth. Security breaches and credit card fraud could harm our business. We rely on encryption and authentication technology licensed from a third party through an online user agreement to provide the security and authentication necessary to effect secure transmission of confidential information.We believe that a significant barrier to e-commerce and communications is the secure transmission of confidential information over public networks.We cannot give an assurance that advances in computer capabilities, new discoveries in the field of cryptography or other events or developments will not result in a compromise or breach of the algorithms we use to protect customer transaction data.If this compromise of our security were to occur, it could have a material adverse effect on our business, results of operations and financial condition.A party who is able to circumvent our security measures could misappropriate proprietary information or cause interruptions in our operations.To the extent that activities of our Company or third-party contractors involve the storage and transmission of proprietary information, such as credit card numbers, security breaches could expose us to a risk of loss or litigation and possible liability.We may be required to expend significant capital and other resources to protect against the threat of security breaches or to alleviate problems caused by these breaches.We cannot offer assurances that our security measures will prevent security breaches or that failure to prevent these security breaches will not have a material adverse effect on our business. -9- Table of Contents Our industry may be exposed to increased government regulation. Our Company is not currently subject to direct regulation by any government agency, other than regulations applicable to businesses generally, and laws or regulations directly applicable to access to, or commerce on, the Internet.Today there are relatively few laws specifically directed towards online services, other than to protect user privacy or children.However, due to the increasing popularity and use of the Internet, it is possible that a number of laws and regulations may be adopted with respect to the Internet, covering issues such as user privacy, freedom of expression, pricing, content and quality of products and services, fraud, taxation, advertising, intellectual property rights and information security.Compliance with additional regulation could hinder our growth or prove to be prohibitively expensive. The applicability to the Internet of existing laws in various jurisdictions governing issues such as property ownership, sales tax, libel and personal privacy is uncertain and may take time to resolve.In addition, because our service is available over the Internet in multiple states, and we sell to numerous consumers resident in these states, these jurisdictions may claim that we are required to qualify to do business as a foreign corporation in each state.Our failure to qualify as a foreign corporation in a jurisdiction where it is required to do so could subject our Company to taxes and penalties for the failure to qualify.Any new legislation or regulation, or the application of laws or regulations from jurisdictions whose laws do not currently apply to our business, could have a material adverse effect our business, results of operations and financial condition. Risks Associated with our Common Stock Our stock price has been and may continue to be very volatile. The market price of the shares of our common stock has been, and is likely to be, highly volatile.In October 2015, the board of directors agreed to effectuate a reverse split of the Company’s common stock.As a result of the split every fifty shares of common stock outstanding were consolidated into one share.During the year ended December31, 2015 our stock price as quoted on the OTC Link operated by the OTC Markets Group, Inc., on the OTCQB (“OTCQB”) (as retroactively adjusted to reflect he Reverse Stock Split) has ranged from a high of $4.15 per share to a low of $0.12 per share.The variance in our share price makes it difficult to forecast with any certainty the stock price at which you may be able to buy or sell your shares of our common stock.The market price for our stock could be subject to wide fluctuations in response to factors that are out of our control such as: • actual or anticipated variations in our results of operations; • announcements of new products, services or technological innovations by our competitors; • developments with respect to patents, copyrights or proprietary rights; • short selling our common stock and stock price manipulation; • developments in Internet regulation; and • general conditions and trends in the Internet and e-commerce industries. The trading prices of many technology companies' stock have experienced extreme price and volume fluctuations.These fluctuations often have been unrelated or disproportionate to the operating performance of these companies.These broad market factors may adversely affect the market price of our common stock.These market fluctuations, as well as general economic, political and market conditions such as recessions or interest rate fluctuations, may adversely affect the market price of our common stock.Any negative change in the public's perception of the prospects of Internet or e-commerce companies could depress our stock price regardless of our results. Reverse Stock Split On October 7, 2015, we filed an amendment to our Certificate of Incorporation to affect a reverse split of our common stock with a ratio of one post-split share for every fifty shares issued and outstanding. As a result of the reverse stock split, the number of authorized shares of our common stock decreased to 11 million shares, without any change in the par value of such shares. All references in the financial statements and notes to the number of shares, price per share and weighted average number of shares outstanding of our common stock prior to the reverse stock split have been adjusted to reflect the reverse stock split on a retroactive basis unless otherwise noted. -10- Table of Contents “Penny stock” regulations may impose certain restrictions on marketability of securities. The SEC adopted regulations which generally define "penny stock" to be an equity security that has a market price of less than $5.00 per share. Our common stock may be subject to rules that impose additional sales practice requirements on broker-dealers who sell these securities to persons other than established customers and accredited investors (generally those with assets in excess of $1,000,000, or annual incomes exceeding $200,000 or $300,000 together with their spouse).For transactions covered by these rules, the broker-dealer must make a special suitability determination for the purchase of these securities and have received the purchaser's prior written consent to the transaction. Additionally, for any transaction, other than exempt transactions, involving a penny stock, the rules require the delivery, prior to the transaction, of a risk disclosure document mandated by the SEC relating to the penny stock market.The broker-dealer also must disclose the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and, if the broker-dealer is the sole market-maker, the broker-dealer must disclose this fact and the broker-dealer's presumed control over the market. Finally, monthly statements must be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks.Consequently, the "penny stock" rules may restrict the ability of broker-dealers to sell our common stock and may affect the ability to sell our common stock in the secondary market. The market for our Company's securities is limited and may not provide adequate liquidity. Our common stock is currently quoted on the OTCQB, a regulated quotation service that displays real-time quotes, last-sale prices, and volume information in over-the-counter equity securities.As a result, an investor may find it more difficult to dispose of, or obtain accurate quotations as to the price of, our securities than if the securities were traded on the Nasdaq Stock market, or another national exchange.There are a limited number of active market makers of our common stock.In order to trade shares of our common stock you must use one of these market makers unless you trade your shares in a private transaction.In the year ended December31, 2015 the actual daily trading volume ranged from a low of 37 shares of common stock to a high of over 535,000 shares of common stock with 4 days exceeding a trading volume of 100,000 shares.Selling our shares can be more difficult because smaller quantities of shares are bought and sold and news media coverage about us is limited.These factors result in a limited trading market for our common stock and therefore holders of our Company's stock may be unable to sell shares purchased should they desire to do so. Item 1B. Unresolved Staff Comments None. Item 2. Properties The Company’s principal office is at 200 Friberg Parkway, Westborough, Massachusetts, pursuant to a lease, which expires in November 2016, for 862 square feet of office space. Item 3. Legal Proceedings From time to time we may be a party to various legal proceedings arising in the ordinary course of our business. Our management is not aware of any litigation outstanding, threatened or pending as of the date hereof by or against us or our properties which we believe would be material to our financial condition or results of operations. The Company commenced on December 20, 2013 patent infringement litigation against eBay, Inc. (Paid, Inc. v. eBay, Inc.; CV No. 4:13-cv-40151-TSH) in the United States District Court for the District of Massachusetts Central Division. On September 30, 2014, PAID and eBay filed a joint motion to stay the district court litigation pending completion of eBay’s petitions for covered business method review that were filed with the Patent and Trial and Appeal Board (“PTAB”). On September 30, 2014 the PTAB announced that it had granted petitions filed by eBay for covered business method review of PAID’s United States Patent Nos. 8,635,150, 8,521,642, 8,352,357, and 7,930,237, entitled “Method and System for Improved Online Auction” (collectively, the “Online Auction Patents”).On June 9, 2015, the Company and eBay, Inc. presented oral arguments to the Patent Trials Appeals Board.On September 16, 2015, the PTAB entered a final ruling that the claims of the Online Auction Patents lacked patent eligible subject matter.Pursuant to a settlement with eBay (discussed below), the Company has decided not to appeal the PTAB’s final ruling. Consequently, the claims of the Online Auction Patents are not valid.The PTAB’s final ruling does not affect the validity of PAID’s United States Patent No. 7,324,968 or PAID’S United State Patent Pending both entitled “Method and System for Improved Online Auction” (collectively, the “Non-Asserted Intellectual Property”) which were not subject to the petitions for covered business method review filed by eBay.This litigation has been settled pursuant to a Confidential Settlement and License Agreement dated March 11, 2016. Under the agreement, the Company received $53,500 after costs as full and final payment for such settlement of the lawsuit and non-exclusive licensing of the Company’s patents. Item 4. Mine Safety Disclosure Not applicable. -11- Table of Contents PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our common stock, par value $0.001 per share, is presently quoted on the OTC Link operated by the OTC Markets Group Inc., on the OTCQB (“OTCQB”) under the symbol "PAYD". The following table sets forth the high and low bid information for our common stock as reported by OTCQB for the eight quarters ended December31, 2015 (retroactively to reflect the reverse stock split). The quotations from the OTCQB reflect inter-dealer prices without retail mark-up, mark-down, or commission and may not represent actual transactions. High Low Quarter ended March 31, 2014 $ $ Quarter ended June 30, 2014 $ $ Quarter ended September 30, 2014 $ $ Quarter ended December 31, 2014 $ $ High Low Quarter ended March 31, 2015 $ $ Quarter ended June 30, 2015 $ $ Quarter ended September 30, 2015 $ $ Quarter ended December 31, 2015 $ $ As of March 30, 2015, there were approximately1,391 holders of record of our common stock.Because many of the shares are held by brokers and other institutions on behalf of stockholders, the Company is unable to estimate the total number of individual stockholders represented by these holders of record. We have not previously paid cash dividends on our common stock, and intend to utilize current resources to operate the business; thus, it is not anticipated that cash dividends will be paid on our common stock in the foreseeable future. Equity Compensation Plan Information Number of Securities To be Issued Upon Exercise of Outstanding Options, Warrants and Rights (a) Weighted-Average Exercise Price of Outstanding Options, Warrants and Rights (b) Number of Securities Remaining Available For Future Issuance Under Equity Compensation Plans (Excluding Securities Reflected in Column (a))(c) Equity Compensation Plans Approved by Security Holders - Equity Compensation Plans Not Approved by Security Holders - Total - See Note 9, Notes to Financial Statements for the years ended December 31, 2015 and 2014 included in Part IV, Item 15, of this Annual Report, for a discussion of the material features of the stock options, warrants and related stock plans. -12- Table of Contents Recent Sales of Unregistered Securities During the year ended December 31, 2015, the Company sold 2,135,143 shares and warrants of common stock for proceeds of $375,000.Additionally the Company issued 10,000 shares of common stock thatwere sold but not issued to the shareholder in 2014. From January 1, 2016 through the filing date of this Annual Report, the Company received gross proceeds of $180,000 for warrant exercises. The issuance was exempt under Rule 506 of Regulation D of the Securities Act of 1933, as amended. Repurchase of Equity Securities None. Item 6. Selected Financial Data As a smaller reporting company, the Company is not required to provide the information for this Item 6. Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations Forward Looking Statements This Annual Report on Form 10-K contains certain forward-looking statements (within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934) regarding the Company and its business, financial condition, results of operations and prospects. Words such as "expects," "anticipates," "intends," "plans," "believes," "seeks," "estimates", "could", "may", "should", "will", "would", and similar expressions or variations of such words are intended to identify forward-looking statements in this report. Additionally, statements concerning future matters such as the development of new services, technology enhancements, purchase of equipment, credit arrangements, possible changes in legislation and other statements regarding matters that are not historical are forward-looking statements. Although forward-looking statements in this Annual Report reflect the good faith judgment of the Company's management, such statements can only be based on facts and factors currently known by the Company. Consequently, forward-looking statements are inherently subject to risks, contingencies and uncertainties, and actual results and outcomes may differ materially from results and outcomes discussed in this report. Although the Company believes that its plans, intentions and expectations reflected in these forward-looking statements are reasonable, the Company can give no assurance that its plans, intentions or expectations will be achieved. For a more complete discussion of these risk factors, see Item 1A, "Risk Factors.” For example, the Company's ability to achieve positive cash flow and to become profitable may be adversely affected as a result of a number of factors that could thwart its efforts. These factors include the Company's inability to successfully implement the Company's business and revenue model, higher costs than anticipated, the Company's inability to sell its products and services to a sufficient number of customers, the introduction of competing products or services by others, the Company's failure to attract sufficient interest in, and traffic to, its site, the Company's inability to complete development of its products, the failure of the Company's operating systems, and the Company's inability to increase its revenues as rapidly as anticipated. If the Company is not profitable in the future, it will not be able to continue its business operations. Overview PAID, Inc. (the “Company”) has developed AuctionInc, which is a suite of online shipping and tax management tools assisting businesses with e-commerce storefronts, shipping solutions, tax calculation, inventory management, and auction processing.The product does have tools to assist with other aspects of the fulfillment process, but the main purpose of the product is to provide accurate shipping and tax calculations and packaging algorithms that provide customers with the best possible shipping and tax solutions. -13- Table of Contents BeerRun Software is a brewery management and Alcohol and Tobacco Tax and Trade Bureau tax reporting software.Small craft brewers can utilize the product to manage brewery schedules, inventory, packaging, sales and purchasing.Tax reporting can be processed with a single click and is fully customizable by state or providence.The software is designed to integrate with QuickBooks accounting platforms by using our powerful sync engine.We currently offer two versions of the software BeerRun and BeerRun Light which excludes some of the enhanced features of BeerRun without disrupting the core functionality of the software.Additional features include Brewpad and Kegmaster and can be added on to the base product.Craft brewing is on the rise in the United States and we feel that there is a large potential to grow this portion of our business. Critical Accounting Policies Our significant accounting policies are more fully described in Note 3 to our consolidated financial statements. However, certain of our accounting policies are particularly important to the portrayal of our financial position and results of operations and require the application of significant judgment by our management; as a result, they are subject to an inherent degree of uncertainty.In applying these policies, our management makes estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses and related disclosures. Those estimates and judgments are based upon our historical experience, the terms of existing contracts, our observance of trends in the industry, information that we obtain from our customers and outside sources, and on various other assumptions that we believe to be reasonable and appropriate under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions.Our critical accounting policies include: Revenue Recognition The Company generates revenue principally from sales of shipping calculator subscriptions, brewery management software subscriptions, and client services. The Company recognizes revenues in accordance with the FASB ASC Topic 605. Accordingly, the Company recognizes revenues when there is persuasive evidence that an arrangement exists, product delivery and acceptance have occurred, the sales price is fixed or determinable, and collectability of the resulting receivable is reasonably assured. For shipping calculator revenues and brewery management software revenues the Company recognizes subscription revenue on a monthly basis.Shipping calculator customers’ renewal dates are based on their date of installation and registration of the shipping calculator line of products.Brewery management software subscribers are billed on a calendar month at the first of the month.All payments are made via credit card for the month following. Client services revenues include web development and design, creative services, marketing services and general business consulting services. For contracts that are of a short duration and fixed price, revenue is recognized when there are no significant obligations and upon acceptance by the customer of the completed project.Revenues on longer-term fixed price contracts are recognized using the percentage-of-completion method.Services that are performed on a time and material basis are recognized as the related services are performed. Historically, the Company also generated revenues from sales of fan experiences, fan club membership fees, commissions and tour merchandise sales. These revenues were recognized in accordance with FASB ASC Topic 605. The Company does not expect significant future revenues related to these sales. -14- Table of Contents Share- Based Compensation The Board of Directors has on occasion voted to award stock options to employees or directors.The price at which the option shares may be purchased is based on the fair market value of the shares on the date of the agreement.Each recipient’s option agreement may differ; the vesting terms may vary from fully vested immediately to one third immediately, one third vesting in 18 months and the final on third vesting in 36 months from the date of the grant. Historically the options granted have had a 10 year term.If the recipient’s employment or relationship with the Company is terminated the options recipient may be allowed up to three months to exercise their options.Option compensation is calculated by using the Black-Scholes-Merton option pricing model to estimate the fair value of these share-based awards. Results of Operations Comparison of the years ended December 31, 2015 and 2014 The following discussion compares the Company's results of operations for the year ended December31, 2015 with those for the year ended December31, 2014.The Company's financial statements and notes thereto included elsewhere in this Annual Report contain detailed information that should be referred to in conjunction with the following discussion. Revenues The following table compares total revenue for the periods indicated. Years ended December 31, % Change Merchandise and fulfillment $ $ % Client services % Shipping calculator services 10 % Brewery management software - % Touring revenue - % Total revenues $ $ % Revenues decreased 66% in 2015 primarily from a 100% decrease in touring revenue. This decrease was a result of the Company’s withdrawal from the celebrity services industry. Merchandising and fulfillment revenues decreased $90,756 or 77% to $27,875 compared to $118,631 in 2014.The decrease was attributable to the change in our business plan as it relates to the services we have provided within the celebrity services industry. Client services revenues decreased $6,157 or 92% to $517 compared to $6,674 in 2014.The decrease was attributable to transition from the services we have provided within the music industry. Shipping calculator service revenues increased $14,444 or 10% to $163,690 compared to $149,246 in 2014.The increase was attributed to the launch of new products and a minor price increase announced in the fourth quarter. Brewery management software revenues are a new addition to our revenue sources in 2015 resulting in an increase of revenues by $80,838. Touring revenue has discontinued and has decreased $522,205 or 100%.During 2015 the Company has continued to take steps to transition out of the celebrity service industry. -15- Table of Contents Gross Profit Gross profit decreased $60,102 or 20% to $233,416 compared to $293,518 in 2014.Gross margin increased 49 percentage points to 86% from 37% in 2015.The increase was mainly due to the focus on our shipping calculator line of products which provide a much higher gross profit in comparison to the tour revenue generated by our touring clients in 2014 and the acquisition of BeerRun Software which also has an elevated gross profit margin. Operating Expenses Total operating expenses in 2015 were $1,067,216 compared to $1,431,829 in 2014, a decrease of $364,613 or 25%.The decrease is largely due to the continued transition from the celebrity service and the expenses associated with this portion of the Company’s previous business line. Net Loss The Company incurred a net loss in 2015 $1,309,497 compared to a net loss of $1,665,770 for the same period in 2014.The losses for 2015 and 2014 represent $(0.18) and $(0.25) per share, respectively. Inflation The Company believes that inflation has not had a material effect on its results of operations. Comparison of the years ended December 31, 2014 and 2013 The following discussion compares the Company's results of operations for the year ended December31, 2014 with those for the year ended December31, 2013.The Company's financial statements and notes thereto included elsewhere in this Annual Report contain detailed information that should be referred to in conjunction with the following discussion. Revenues The following table compares total revenue for the periods indicated. Years ended December 31, % Change Merchandising and fulfillment $ $ % Client services % Shipping calculator services % Touring revenue % Total revenues $ $ % Revenues decreased 82% in 2014 primarily from an 83% decrease in touring revenue and an 88% decrease in merchandising and fulfillment.These decreases were a result of the Company’s transition of its fulfillment operations to MCN and a significant change in the number of clients in 2014. Merchandising and fulfillment revenues decreased $835,007 or 88% to $118,631 compared to a decrease of $2,990,700 in 2013.This is a direct result of our partnership with MCN and the transfer of our merchandise and fulfillment revenues in addition to the decrease in the number of clients. Client services revenues decreased $77,822 or 92% to $6,674 compared to $84,496 in 2013.The decrease was attributable to the reduced number of touring clients, web hosting services and a general decrease in client services we have provided within the music industry. Shipping calculator service revenues decreased $13,648 or 8% to $149,246 compared to $162,894 in 2013.The decrease was attributed to a decrease in legacy clients subscribing to our shipping calculator products. -16- Table of Contents Touring revenue decreased $2,629,335 or 83% to $522,205 compared to $3,151,540 in 2013.The Company decreased its client base and revenues are directly impacted by our client's touring schedules and frequency.During 2014 there was a limited amount of touring when compared to 2013. Gross Profit Gross profit decreased $1,085,097 or 79% to $293,518 compared to $1,378,615 in 2013.Gross margin increased 5 percentage points to 37% from 32% in 2013.The increase was mainly due to the focus on our shipping calculator line of products which provide a much higher gross profit in comparison to the tour revenue generated by our touring clients in 2013.Gross margin on tour revenue is typically lower than the margins for the other products we offer. Operating Expenses Total operating expenses in 2014 were $1,431,829 compared to $2,875,391 in 2013, a decrease of $1,443,562 or 50%.The decrease is largely due to the relationship with MCN in addition to decreases in payroll, accounting fees and consulting and related costs.In 2013 we significantly reduced our facilities costs by relocating our offices to 200 Friberg Parkway. Net Loss The Company incurred a net loss in 2014 of $1,665,770 compared to a net loss of $1,127,920 for the same period in 2013.The losses for 2014 and 2013 represent $(0.25) and $(0.17) per share, respectively. Inflation The Company believes that inflation has not had a material effect on its results of operations. Operating Cash Flows A summarized reconciliation of the Company's net loss to cash used in operating activities for the years ended December 31, 2015 and 2014, is as follows: Net loss $ ) $ ) Depreciation and amortization Realized loss on investments in available-for-sale securities - Write down of other receivables Provision for bad debt Write down of advanced royalties Gain on settlement of liabilities - ) Share-based compensation Unrealized loss on stock price guarantee Out-of-period adjustment - ) Changes in current assets and liabilities ) Net cash used in operating activities $ ) $ ) -17- Table of Contents Working Capital and Liquidity The Company had cash and cash equivalents of $123,913 at December31, 2015, compared to $651,318 at December 31, 2014. The Company had negative working capital of $917,864 at December31, 2015, a decrease of $995,820 compared to working capital of $77,956 at December 31, 2014.The decrease in working capital is attributed to the decrease in the value of the stock price and its effect on the stock price guarantee liability. The Company may need an infusion of additional capital to fund anticipated operating costs over the next 12 months.Management believes that the Company may have adequate cash resources to fund operations during the next 12 months. In addition, management continues to explore opportunities and has organized additional resources to monetize its patents. However, there can be no assurance that anticipated growth in new business will occur, and that the Company will be successful in monetizing its patents. Management continues to seek alternative sources of capital to support operations. Item 7A. Quantitative and Qualitative Disclosure about Market Risk As a smaller reporting company, the Company is not required to provide the information for this Item 7A. Item 8. Financial Statements and Supplementary Data The financial statements listed in Item 15(a) are incorporated herein by reference and are filed as a part of this report and follow the signature pages to this Annual Report on Form 10-K on page 30. Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure None. Item 9A. Controls and Procedures Evaluation of Disclosure Controls and Procedures The Company's management, including the President and Chief Executive Officer of the Company, as its principal executive officer, and the Chief Financial Officer of the Company, as its principal financial officer have evaluated the effectiveness of the Company's “disclosure controls and procedures,” as such term is defined in Rule 13a-15(e) promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Based upon this evaluation, the President, Chief Executive Officer, and Chief Financial Officer concluded that, as ofDecember 31, 2015, the Company's disclosure controls and procedures were not effective, due to material weaknesses in internal control over financial reporting, for the purpose of ensuring that the information required to be disclosed in the reports that the Company files or submits under the Exchange Act with the Securities and Exchange Commission is recorded, processed, summarized and reported within the time period specified by the Securities and Exchange Commission's rules and forms, and is accumulated and communicated to the Company's management, including its principal executive and financial officers, as appropriate to allow timely decisions regarding required disclosure. As described in our accompanying Management's Report on Internal Control over Financial Reporting, we have identifiedsix remaining material weaknesses in internal control over financial reporting.Because of these remaining material weaknesses, we concluded that, as of December 31, 2015, our internal control over financial reporting was not effective based on the criteria outlined in Internal Control-Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission.Accordingly, we have also concluded that our disclosure controls and procedures were not effective as of December 31, 2015. We have implemented new procedures and controls in 2015 and expect to take further steps to remediate the material weaknesses at the entity and activity levels, and to review further our procedures and controls in 2016. In addition, we expect to make additional changes to our infrastructure and related processes that we believe are also reasonably likely to strengthen and materially affect our internal control over financial reporting. -18- Table of Contents Prior to the complete remediation of these material weaknesses, there remains risk that the processes and procedures on which we currently rely will fail to be sufficiently effective, which could result in material misstatement of our financial position or results of operations and require a restatement. Moreover, because of the inherent limitations in all control systems, no evaluation of controls-even where we conclude the controls are operating effectively-can provide absolute assurance that all control issues, including instances of fraud, if any, have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty, and breakdowns can occur because of simple error or mistake. Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the controls. The design of any system of controls also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Over time, our control systems, as we develop them, may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate. Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and not be detected and could be material to our financial statements. The certifications of our principal executive officer and principal financial officer required in accordance with Rule 13a-14(a) under the Exchange Act and Section 302 of the Sarbanes-Oxley Act of 2002 are attached as exhibits to this Annual Report on Form 10-K.The disclosures set forth in this Item 9A contain information concerning (i) the evaluation of our disclosure controls and procedures, and changes in internal control over financial reporting, referred to in paragraph 4 of the certifications, and (ii) material weaknesses in the design or operation of our internal control over financial reporting, referred to in paragraph 5 of the certifications. Those certifications should be read in conjunction with this Item 9A for a more complete understanding of the matters covered by the certifications. Management's Annual Report on Internal Control over Financial Reporting Management is responsible for establishing and maintaining effective internal control over financial reporting of the Company. Internal control over financial reporting is a process designed by, or under the supervision of, our President, Chief Executive Officer and Chief Financial Officer and effected by our Board of Directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Our internal control over financial reporting includes those policies and procedures that:(1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect our transactions and dispositions of our assets; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that our receipts and expenditures are being made only in accordance with authorizations of our management and directors; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of our assets that could have a material effect on the financial statements. A material weakness is a deficiency, or combination of deficiencies, in internal control over financial reporting such that there is a reasonable possibility that a material misstatement of our annual or interim financial statements will not be prevented or detected on a timely basis. Management, with the participation of our principal executive officer and principal financial officer, is required to evaluate the effectiveness of our internal controls over financial reporting as of December 31, 2015 based on criteria established under the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) integrated framework of internal controls. The COSO framework identifies five components of internal control and provides a basis for evaluating the effectiveness of internal controls. Management has concluded that our internal controls over financial reporting were not effective as of December 31, 2015 due to the following: 1. Entity Level Controls ◦ Ineffective control environment, including lack of corporate governance ◦ Ineffective communication of information ◦ Ineffective monitoring of activities 2. Activity Level Controls ◦ Lack of procedures and control documentation ◦ Lack of segregation of duties ◦ Lack of information technology controls and documentation. -19- Table of Contents 1. Inadequate Entity Level Controls Ineffective Control Environment, Including Lack of Corporate Governance The Control Environment is the tone of an organization and how the tone influences the control consciousness of its people.Control Environment factors include, the integrity, ethical values, and competence of the entity’s people; management’s philosophy and operating style; the way management assigns authority and responsibility; the way management organizes and develops its people; and the attention and direction provided by the audit committee and board of directors. The Control Environment includes the Company’s Corporate Governance which is made up of a set of practices, policies, laws, and principals, designed to provide guidance and structure to directors, managers, and employees with a clear view of corporate goals and business objectives.These processes and procedures need to be clearly defined, presented and administered to each participant in the organization, and should document the distribution of rights and responsibilities among employees, management, clients and customers. Steps taken towards Remediation for an Ineffective Control Environment: • The Company has strengthened its hiring and employment practices by completing in-depth screenings of new personnel, and has initiated formal employee review procedures. • Management has direct oversight and responsibility for independent contractors and consultants. All independent contractors and consultants are required to follow strict corporate policies relating to confidential information, and non-disclosure of corporate and client data.Management sets project goals and objectives for each independent contractor and consultant and measures the performance of each on a regular basis. • Management and the Board formally meet to discuss our filings and the discussions are being documented for future reference. During these discussions, our auditors, and legal counsel may present to the Company various information which may be of material importance to our financial reporting and internal controls. • The Company has made improvements by designing and drafting a corporate governance policy which has been approved by the Board of Directors, which documents the role of the Board and management, functions of the Board, role of the Audit Committee, agenda items for Board meetings, recoupment of unearned compensation, indemnification, reporting of concerns and complaints, and director access to management. Ineffective Communication of Information Information and communication systems support the identification, capture, and, exchange of information in a form and time frame that enable people to carry out their responsibilities.This component includes information technology controls which are specific activities performed by persons of systems designed to ensure that the business objective can be met, protect the business from fraud and collusion, and keep the corporate assets protected and safe. Steps taken towards Remediation of Ineffective Communication of Information: • Enhanced the documentation and procedures of our information technology to control assurance that changes to financial applications are properly authorized and tested and that access to our information systems and financial applications are appropriately restricted. • Updated our information systems user profiles to improve access controls. • Implemented improvements to our information systems to further address control deficiencies. • Updated secure backup procedures with best practice methodologies for protecting our financial data and, in case of a problem. • Enhanced the documentation of certain core proprietary technologies so that there is more redundancy and protection of corporate assets. -20- Table of Contents Ineffective Monitoring of Activities Monitoring is a process that assesses the quality of internal control performance over time. Steps taken towards Remediation of Ineffective Monitoring of Activities: • The Company has reorganized the organizational reporting structure to enable greater oversight and control of operations which has increased the level of awareness and accountability. • The Company meets regularly throughout the year to review operating results, policies and procedures, and employee reviews and practices. • New management personnel are required to review their procedures and policies to make sure they are effective.The Company is evaluating the procedure and polices that have material weakness and developing corrective action plans to strengthen our internal controls. • The Company has made changes to its policies and procedures with regard to its financial reporting systems.Upgrades to software systems have been made which has resulted in the automation of accounting transactions and has enhanced our financial reporting and timeliness of operating results.Management and staff are more integrated into the review process. • Finance staff are required to review expenses for proper approval and accounting treatment.Managers and staff are required to have expenditures pre-approved by their supervisor.All significant expenditures require multiple approvals including Company officers. The Company believes significant improvements have been made to remediate its material weakness in the internal controls over financial reporting at the entity level, but does not have the appropriate documentation to support its efforts.The Company also believes that further work is still required to develop appropriate controls in some aspects of entity level control to provide reasonable assurance that controls are designed in the most effective and efficient manner possible.While we believe these changes will be effective at mitigating risk of material error, there continues to be additional work required for us to conclude that all three of these control areas are operating effectively.As noted in the Management's Report on Internal Control over Financial Reporting, we consider each of these control areas within the entity level control to constitute a material weakness. 2.Inadequate Activity Level Controls Lack of Procedures and Control Documentation The Company lacks sufficient documentation relating to certain accounts, revenue recognition, accounts payable, and financial closing, which in effect make these internal controls ineffective.The lack of documentation in internal controls relating to these accounts may affect the financial statements and will directly affect the nature and timing of other auditing procedures for certain activities. Steps taken towards Remediation of Revenue Recognition: • In 2015 the Company upgraded its transactional processing systems which resulted in the automation of several manual accounting tasks.This automation eliminated the risk of human error for these manual tasks and created a more concise audit trail in the revenue recognition process. • All web sales are reconciled across the Company's multiple revenue and accounting systems comparing for any discrepancies. Steps taken towards Remediation of Expenditures and Accounts Payable: • Expenses are reviewed as incurred for proper accounting treatment and approval. • The Vendor Master File is reviewed for updates and changes and any changes are analyzed and monitored for their activity and frequency. Steps taken towards Remediation of Financial Closing: • The Company has moved all accounting functions in-house from a third party certified accounting firm. • The Company closes its books and reconciles all accounts monthly, and provides management with a quarterly comprehensive set of financial and operating reports and analysis of results. -21- Table of Contents Lack of Segregation of Duties A clear and concise segregation of duties is important to maximize checks and balances so that no single individual has control over two or more phases of a transaction or operation.A strong segregation of duty also is critical to reduce effectively the risk of mistakes and inappropriate actions preventing fraud and discourages collusion. It can be difficult for small businesses to always have a clear separation of duties because there simply are not enough personnel to cover each and every process and procedure. Ultimately, checks and balances need to be in place as a supportive measure to the business operations, but also as a fraud prevention measure as well. Steps taken towards Remediation for Lack of Segregation of Duties: • The Company has changed processes and procedures, and has made upgrades to its management system to better align duties and responsibilities so that there is a greater segregation of duties. • Transactional processing requires review and approval from an independent staff member or manager.Manual tasks are required to follow written or verbal procedures that have been approved by the Company. • The Company implemented project management software, which was designed to increase efficiencies and reduce overhead.The software also identifies deliverables, which may be dependent on other deliverables enabling the project managers to redirect duties to other individuals. This software assists the Company with reducing its dependency on any one particular employee with multiple responsibilities, thus preventing a bottleneck and risk of too much control on any one individual. Lack of Information Technology Controls and Documentation Information technology controls are specific activities performed by persons or systems designed to ensure that the business objectives can be met, protect the business from fraud and collusion, and keep the corporate assets protected and safe. Steps taken towards Remediation of Information Technology Controlsand Documentation: • Enhanced the documentation and procedures of our information technology to control assurance that changes to financial applications are properly authorized and tested and that access to our information systems and financial applications are appropriately restricted. • Updated our information systems user profiles to improve access controls. • Implemented improvements to our information systems to further address control deficiencies. • Updated secure backup procedures with best practice methodologies for protecting our financial data and, in case of a problem, continuously testing restoration from backup tapes. • Enhanced the documentation of certain core proprietary technologies so that there is more redundancy and protection of corporate assets. The Company has made significant improvements to the activity level controls specifically with regard to the deficiencies with the financial close.In addition, further work is required to develop appropriate controls in the other aspects of activity level control to provide reasonable assurance that controls are designed in the most effective and efficient manner possible.Therefore, while we believe these changes are effective at mitigating risk of material error, there continues to be additional work required for us to conclude that both of these control areas are operating effectively.Therefore, as noted in the Management's Report on Internal Control over Financial Reporting, we consider each of these control areas within the activity level control to constitute a material weakness. A factor for our internal control deficiencies is the small size of the Company and the lack of a financial expert on the Audit Committee of the Board of Directors and other corporate governance controls. As defined by the Public Company Accounting Oversight Board Auditing Standard No. 5, a material weakness is a significant control deficiency or a combination of significant control deficiencies that results in there being more than a remote likelihood that a material misstatement of the annual or interim financial statements will not be prevented or detected. Management continues to monitor and assess the controls to ensure compliance. As a smaller reporting company, our independent registered public accounting firm is not required to issue a report on the Company's internal control over financial reporting as of December 31, 2015. -22- Table of Contents Changes in Internal Control Over Financial Reporting As discussed in the Managements' Annual Report on Internal Control over Financial Reporting, the Company made continuous improvements to the entity and activity controls and expects to take further steps in 2015 to remediate the outlined deficiencies.However, while we believe they are effective at mitigating risk of material error, we have not yet concluded that they are operating effectively.There was no change in our internal control over financial reporting during the fourth fiscal quarter of 2015 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. Item 9B. Other Information Not applicable. PART III Item 10. Directors, Executive Officers and Corporate Governance Directors and Executive Officers The following table sets forth certain information regarding the directors and executive officers of PAID: W. Austin Lewis, IV 40 President, CEO, CFO and Director Andrew Pilaro 46 Director Terry Fokas 51 Director Andrew Pilaro was elected as of September19, 2000, for a term expiring at the 2001 Annual Meeting of Stockholders and until their successors are elected and qualified.W. Austin Lewis was appointed on July 31, 2012.Terry Fokas was appointed to the Board of Directors on April 1, 2014. Under the Delaware General Corporation Law, each director holds office until such director's successor is elected and qualified or until such director's earlier resignation or removal.The following is a description of the current occupation and business experience for at least five years for each director and executive officer. Andrew Pilaro has served as a Director of PAID since September2000.Since 2005, he has served as Chairman of CAP Advisors Limited, an investment management company, with responsibility for asset management.Mr. Pilaro was asked to serve as a director because he provides investment management skills and general business background. Terry Fokas is the President and Chief Executive Officer of Parallel Networks, managing all aspects of the company’s software patent enforcement and licensing activities, including oversight of outside litigation counsels in cases pending in the federal courts in the District of Delaware, Eastern District of Texas and the Court of Appeals for the Federal Circuit.Mr. Fokas received his Bachelor of Science in marketing and finance from The State University of New York (SUNY), Empire State College in 1993, his Juris Doctorate cum laude from St. John’s University School of Law in 1997 and his Master of Laws (LLM) with merit in banking and finance law from The University of London, The London School of Economics and Political Science in 1999. Mr. Fokas is admitted to practice law in Connecticut, New York and Texas as well as in the federal district courts in the Northern and Eastern Districts of Texas. From March 2005 to August 2007, Mr. Fokas was President and Chief Executive Officer of epicRealm Licensing, LP (the predecessor in interest to Parallel Networks).Prior to joining epicRealm Licensing, Mr. Fokas was a corporate attorney at the law firms of Brobeck Phleger & Harrison, LLP (Dallas, Texas) and Milbank, Tweed Hadley & McCloy, LLP (New York, NY).Mr. Fokas was asked to serve as a director due to his extensive background in patent litigation, enforcement and licensing. -23- Table of Contents W. Austin Lewis, IV currently serves CEO, CFO, and Director of PAID as well as serving as a member of the Audit Committees and Compensation Committees for MAM Software, Inc. (MAMS), ScripsAmerica, Inc. (SCRC), Quest Solution, Inc. (QUES), Medite (MDIT), and FlouroPharma Medical, Inc. (FPMI). Since 2004, Mr. Lewis has served as Chief Executive Officer of Lewis Asset Management Corporation, an investment management company he founded, where he is also the Portfolio and Chief Investment Officer of the Lewis Opportunity Fund. Prior to founding Lewis Asset Management, Mr. Lewis held a variety of positions with investment firms, including Puglisi & Co., Thompson Davis & Co., and Branch Cabell & Company. Mr. Lewis holds a Bachelor of Science in Finance and a Bachelor of Science in Financial Economics from James Madison University. Mr. Lewis was asked to serve as a director because he had a thorough knowledge, through his prior investment in the Company, of the Company’s strengths and weaknesses and has a strong background in being able to make companies run efficiently and successfully. The Company has not made any material changes to the procedures by which security holders may recommend nominees to the Board of Directors.The Board does not have a separate nominating committee or compensation committee. Audit Committee The Securities and Exchange Commission has adopted rules to implement certain requirements of the Sarbanes-Oxley Act of 2002 pertaining to public company audit committees. One of the rules requires a company to disclose whether it has an “audit committee financial expert” serving on its audit committee. Based on its review of the criteria of an audit committee financial expert under the rule adopted by the SEC, the Board of Directors does not believe that any member of the Board of Directors' Audit Committee would be described as an audit committee financial expert. At this time, the Board of Directors believes it would be desirable for the Audit Committee to have an audit committee financial expert serving on the committee.While from time to time informal discussions as to potential candidates have occurred, no formal search process has commenced.Andrew Pilaro, one of the Company’s independent directors, is the sole member of the audit committee. The audit committee does not have a charter. Audit Committee Report The Audit Committee reviewed and discussed our audited consolidated financial statements for the year ended December31, 2015 with our management.The Audit Committee also reviewed and discussed our audited consolidated financial statements and the matters required to be discussed, by the Public Company Accounting Oversight Board (“PCAOB”), including material weaknesses and other internal control deficiencies with KMJ Corbin & Company LLP, our independent registered public accounting firm. The Audit Committee received from KMJ Corbin & Company LLP the written disclosures and letter required by applicable requirements of the PCAOB regarding the independent accountant's communications with the audit committee concerning independence, and has discussed with the independent accountant the independent accountant's independence. Based on the reviews and discussions referred to above, the Audit Committee recommended to our Board of Directors that our audited consolidatedfinancial statements be included in our Annual Report on Form10-K for the year ended December31, 2015. The Audit Committee Andrew Pilaro Code of Ethics The Company has adopted a Code of Ethics that applies to all of its directors, officers, and employees, including its principal executive officer, principal financial officer, principal accounting officer, or controller, or persons performing similar functions. A written copy of the Company's Code of Ethics will be provided to anyone, free of charge, upon request to:W. Austin Lewis, President, PAID, Inc., 200 Friberg Parkway, Westborough, Massachusetts 01581. Any waiver of the code of business conduct and ethics for directors or executive officers, or any amendment to the code that applies to directors or executive officers, may only be made by the board of directors.We intend to satisfy the disclosure requirement under Item 5.05 of Form 8-K regarding an amendment to, or waiver from, a provision of this code of ethics by posting such information on our website, at the address and location specified above.To date, no such waivers have been requested or granted. -24- Table of Contents Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934 requires the Company's directors and executive officers, and persons who own more than 10% of the Company's outstanding Common Stock to file with the Securities and Exchange Commission initial reports of ownership and reports of changes in ownership of Common Stock.These persons are required by SEC regulation to furnish the Company with copies of all such reports they file.To the Company's knowledge, based solely on a review of the copies of such reports furnished to the Company and representations that no other reports were required, all Section 16(a) filing requirements applicable to its officers and directors and beneficial owners of more than 10% of the Company's stock, have been complied with for the period which this Form 10-K relates. Item 11. Executive Compensation Our three member board of directors serves in lieu of a compensation committee.The Board does not have a separate compensation committee.The Board is responsible for establishing policies and otherwise discharging the responsibilities of a compensation committee with respect to the compensation of our executive officers. Compensation to the Named Executive Officers The following table sets forth the compensation of the Company's president, chief executive officer, the chief financial officer, and each officer whose total cash compensation exceeded $100,000, for the last two fiscal years ended December 31, 2015 and 2014. Summary Compensation Table Name and Principal Position` Year Salary Bonus Option Awards ($) W. Austin Lewis, IV (1),(2) $ $
